Case: 16-40223      Document: 00513828236         Page: 1    Date Filed: 01/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-40223                                   FILED
                                  Summary Calendar                           January 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANTONIO MOCTEZUMA-BARRAGAN, also known as Mario Sanchez-
Garcia, also known as Jose Moctezuma-Barragan, also known as Jose
Moctezuma-Baragan, also known as Cleofas Moctezuma-Barragan, also known
as Rodolfo Castillo, also known as Pedro Garcia, also known as Juan Gonzales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:15-CR-44-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Antonio
Moctezuma-Barragan has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Moctezuma-Barragan has not filed a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40223      Document: 00513828236   Page: 2   Date Filed: 01/10/2017


                                 No. 16-40223

response. We have reviewed the relevant portions of the record as well as
counsel’s Anders brief, Federal Rule of Appellate Procedure 28(j) letter, and
response to our directive for clarification. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2